UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q [ X ] QUARTERLY REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, [ ] TRANSITION REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto. Commission file number 000-33309 GLOBETRAC INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 33-0953557 (I.R.S. Employer Identification No.) 1100 Melville Street, Suite610, Vancouver, British Columbia, V6E 4A6 (Address of principal executive offices) 1-800-648-4287 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [ X ] Yes [ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes [ X ] No APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. Class Outstanding at May 15, 2008 Common Stock - $0.001 par value 22,190,000 1 PART I – FINANCIAL INFORMATION Item 1.Financial Statements. GLOBETRAC INC. CONSOLIDATED BALANCE SHEETS March 31, December 31, 2008 2007 Unaudited ASSETS Current assets Cash $ 57,062 $ 16,922 Accounts receivable Net of allowance for doubtful accounts of $7,327 and $7,327 15,882 41,955 Prepaids 4,319 5,034 Total current assets $ 77,263 $ 63,911 LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ 95,153 $ 91,442 Accrued professional fees 60,106 64,885 Convertible notes payable, including accrued interest 2,049,763 2,015,576 Advances payable 32,360 32,346 Due to related parties 414,406 414,406 Note payable to related party, including accrued interest 767,226 754,795 Total current liabilities 3,419,014 3,373,450 Commitments and contingencies Stockholders deficit Preferred stock $0.001 par value, 5,000,000 authorized, none issued and outstanding at March 31, 2008 and December 31, 2007 Common stock $0.001 par value, 200,000,000 common shares authorized, 22,190,000 issued and outstanding at March 31, 2008 and December 31, 2007 22,190 22,190 Additional paid in capital 1,167,085 1,167,085 Accumulated deficit (4,543,082 ) (4,511,922 ) Accumulated other comprehensive income 12,056 13,108 Total stockholders' deficit (3,341,751 ) (3,309,539 ) Total liabilities and stockholders' deficit $ 77,263 $ 63,911 The accompanying notes are an integral part of these consolidated financial statements 2 GLOBETRAC INC. CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) 2008 2007 Royalty income $ 34,196 $ 21,292 Operating expenses: General and administrative 18,738 24,781 Operating (loss) income 15,458 (3,489 ) Interest expense (46,618 ) (46,233 ) Net loss before franchise tax (31,160 ) (49,722 ) Franchise tax - (6,164 ) Net loss $ (31,160 ) $ (55,886 ) Net loss per share - basic and diluted $ (0.00 ) $ (0.00 ) Weighted average number of shares outstanding - basic and diluted 22,190,000 22,190,000 The accompanying notes are an integral part of these consolidated financial statements 3 GLOBETRAC INC. CONSOLIDATED STATEMENT OF STOCKHOLDERS' DEFICIT AND COMPREHENSIVE INCOME FOR THE THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) Accumulated Common Stock Issued Additional Other Number of Paid-in Accumulated Comprehensive Shares Amount Capital Deficit Income (Loss) Total Balance at January 1, 2007 22,190,000 22,190 1,167,085 (4,310,003 ) 19,123 (3,101,605 ) Net loss for the three month ended March 31, 2007 - - - (55,886 ) - (55,886 ) Foreign currency exchange loss - (3,295 ) (3,295 ) Comprehensive loss - (59,181 ) Balance at March 31, 2007 22,190,000 22,190 1,167,085 (4,365,889 ) 15,828 (3,160,786 ) Net loss for the nine months ended December 31, 2007 - - - (146,033 ) - (146,033 ) Foreign currency exchange loss - (2,720 ) (2,720 ) Comprehensive loss - (148,753 ) Balance at December 31, 2007 22,190,000 22,190 1,167,085 (4,511,922 ) 13,108 (3,309,539 ) Net loss for the three months ended March 31, 2008 - - - (31,160 ) - (31,160 ) Foreign currency exchange loss - (1,052 ) (1,052 ) Comprehensive loss - (32,212 ) Balance at March 31, 2008 22,190,000 $ 22,190 $ 1,167,085 $ (4,543,082 ) $ 12,056 $ (3,341,751 ) The accompanying notes are an integral part of these consolidated financial statements 4 GLOBETRAC INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) 2008 2007 Cash flows from operating activities: Net loss $ (31,160 ) $ (55,886 ) Changes in operating assets and liabilities: Accounts receivable 26,073 8,913 Prepaids 715 - Accounts payable 3,711 (18,554 ) Accrued professional fees (4,779 ) 1,878 Accrued interest payable on convertible notes 34,187 31,255 Advances payable 14 - Due to related parties - (186 ) Accured interest on note payable to related party 12,431 12,328 Net cash provided (used in) by operating activities 41,192 (20,252 ) Effect of foreign currency exchange (1,052 ) (3,295 ) Net increase (decrease) in cash 40,140 (23,547 ) Cash, beginning of period 16,922 44,175 Cash, end of period $ 57,062 $ 20,628 Supplemental disclosure of cash flow information: Cash paid during the year for: Income taxes $ - $ 6,164 Interest $ - $ 2,650 Non-cash changes items: Advance receivable offset against accounts payable $ - $ 5,000 The accompanying notes are an integral part of these consolidated financial statements 5 GLOBETRAC INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2007 NOTE 1 – ORGANIZATION AND NATURE OF OPERATIONS Nature of Operations GlobeTrac Inc. (GlobeTrac or the Company) was incorporated in the state of Delaware on March 2, 2000 as 411 Place.com Inc.On February 28, 2001, the Company changed its name to Artescope, Inc. and on July 29, 2002 changed its name to GlobeTrac Inc.The Company’s principal executive offices are headquartered in Canada.On August 27, 2002 the Company acquired 100% of the shares of Global Axxess Corporation Limited (“Global Axxess”), a company incorporated in Ireland.Global Axxess owned 100% of the issued and outstanding shares of Globetrac Limited (“Limited”), a company incorporated in the United Kingdom, until March 20, 2007 when Limited was officially dissolved and all of Limited’s assets and liabilities were assumed by GlobeTrac. As a result of terminating its operations in Europe, the Company is seeking new business opportunities. The Company was in the business of selling, marketing, distributing and installing global wireless tracking and telematics equipment in Europe until November 1, 2004 when they exchanged certain of their assets and certain liabilities in Globetrac Limited and their rights to the global wireless tracking and telematics business in Europe for a six percent royalty on gross sales of all existing and qualified potential customers that the Company has in Europe. Basis of Presentation The unaudited consolidated financial statements included herein have been prepared in conformity with accounting principles generally accepted in the United States for interim financial information and pursuant to the rules and regulations of the Securities and Exchange Commission. They do not include all information and notes required by generally accepted accounting principles for complete financial statements. However, except as disclosed herein, there have been no material changes in the information disclosed in the notes toconsolidated financial statements included in the Annual report on Form 10-KSB of GlobeTrac for the year ended December 31, 2007. In the opinion of management, all adjustments (including normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the three month period ended March 31, 2008 are not necessarily indicative of the results that may be expected for any other interim period or the entire year.
